DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
This action is in response to the application filed 08/008/2022. Claims 1-20 are pending and are examined.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1,2,6,10,11,13,16 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims contain claim language “four load cells” as in “four” does not appear in the specification. See In re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d 1737 (Fed.Cir. 2011) The examiner is generally interpreting four load cells as “load cells”, consistent with the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7,10,12-14,16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al (PGPub 20210035399) and further in view of Suto et al (PGPub 2007/0210154)

As regards claims 1 and 20,  Ji discloses a weight-based vending apparatus comprising a data storage, a display, a product tray, and at least four load cells integrated under the product tray,
Ji does not expressly disclose wherein the product tray holds goods offered for sale: the data storage stores a unit price of the goods and an initial weight of the goods on the product tray;
wherein the load cells detect a weight on the product tray in real time;
upon receiving a confirmation of a user’s identification, the weight-based vending apparatus performs following steps:
measuring a current weight of the unpackaged goods on the product tray in real time;
calculating a weight of unpackaged goods taken by the user based on the difference between the initial weight and the current weight;
calculating a cost of unpackaged goods taken by the user based on the weight of unpackaged goods taken by the user and the unit price:
detecting a completion signal indicating the user has finished taking the unpackaged goods;
upon receiving a completion signal, indicating the user has finished taking the unpackaged goods, calculating an amount due based on the cost of goods taken by the user, showing the amount due on the display, and sending the amount due to an external entity for processing a payment.
Suto discloses wherein the product tray holds goods offered for sale: the data storage stores a unit price of the goods and an initial weight of the goods on the product tray;[0039]
wherein the load cells detect a weight on the product tray in real time;[0039]
upon receiving a confirmation of a user’s identification, the weight-based vending apparatus performs following steps:
measuring a current weight of the unpackaged goods on the product tray in real time:[0039]
calculating a weight of unpackaged goods taken by the user based on the difference between the initial weight and the current weight;[0041]
calculating a cost of unpackaged goods taken by the user based on the weight of unpackaged goods taken by the user and the unit price:[0041]
detecting a completion signal indicating the user has finished taking the unpackaged goods;[0123]
upon receiving a completion signal, indicating the user has finished taking the unpackaged goods, calculating an amount due based on the cost of goods taken by the user, showing the amount due on the display, and sending the amount due to an external entity for processing a payment.[0119,0121]

It would have been obvious for a person of ordinary skill in the art at the time of effective filing to use  Suto  in the device of Ji. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 

As regards claim 2, Ji and Suto  disclose the apparatus of claim 1, Ji does not expressly disclose further comprising a controlled access to the unpackaged goods offered on the product tray; upon receiving the confirmation of the user's identification, the weight-based vending apparatus automatically operates the controlled access so that the user can access to the unpackaged goods offered on the product tray.
Suto discloses a controlled access to the unpackaged goods offered on the product tray; upon receiving the confirmation of the user's identification, the weight-based vending apparatus automatically operates the controlled access so that the user can access to the unpackaged goods offered on the product tray.[0069-0070]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing to use  Suto  in the device of Ji. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 
As regards claim 3, Ji and Suto disclose the apparatus of claim 2, Ji discloses wherein the controlled access comprises a sliding door controlled by the weight-based vending apparatus.[0114]
As regards claim 4, Ji and Suto disclose the apparatus of claim 2, Ji discloses wherein the controlled access comprises a roll top cover controlled by the weight-based vending apparatus. [0050]
As regards claim 5, Ji and Suto disclose the apparatus of claim 2, Ji discloses wherein the controlled access comprises a lock controlled by the weight-based vending apparatus.[0050]
As regards claim 6, Ji and Suto disclose the apparatus of claim 2, Ji does not expressly disclose wherein upon receiving the completion signal, the weight-based vending apparatus automatically operates the controlled access to end the user access to the unpackaged goods offered on the product tray. 
Suto discloses wherein upon receiving the completion signal, the weight-based vending apparatus automatically operates the controlled access to end the user access to the unpackaged goods offered on the product tray. [0028,0067]

It would have been obvious for a person of ordinary skill in the art at the time of effective filing to use  Suto  in the device of Ji. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 
As regards claim 7, Ji and Suto disclose the apparatus of claim1, Ji discloses wherein the confirmation of the user’s identification is triggered. by the user when the user performs a scan activity with the weight-based vending apparatus.[0050,0114]
As regards claim 10, Ji and Suto disclose the apparatus of claim 1, Ji does not expressly disclose wherein the unit price of the unpackaged goods is entered when the product tray is replenished.
Suto discloses wherein the unit price of the unpackaged goods is entered when the product tray is replenished.[0092]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing to use  Suto  in the device of Ji. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 

As regards claim 11 , Ji and Suto disclose the apparatus of claim1, Ji does not expressly disclose wherein the initial weight of the unpackaged goods on the product tray stored in the data storage is updated after a purchase is made.
Suto discloses wherein the initial weight of the unpackaged goods on the product tray stored in the data storage is updated after a purchase is made.[0061]

It would have been obvious for a person of ordinary skill in the art at the time of effective filing to use  Suto  in the device of Ji. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 
As regards claim 12, Ji and Suto disclose the apparatus of claim 1, Ji discloses further comprising a button, and the completion signal is generated by the user pressing the button.[0108]
As regards claim 13, Ji and Suto disclose the apparatus of claim 1, Ji  discloses further comprising a door, and the completion signal indicating the user has finished taking the unpackaged goods is generated by the user closing the door.is generated by the user closing the door.[0050]

As regards claim 14, Ji and Suto disclose the apparatus of claim 1, Ji discloses generates alerts when detecting abnormal activities.[0054,0056]
As regards claim 16, Ji and Suto disclose the apparatus of claim 1, Ji does not expressly disclose further comprising one or more product trays.[0043-0044,0047,0056,0109]

As regards claim 17, Ji and Suto disclose the apparatus of claim 16, Ji discloses wherein the weight-based vending apparatus may offer different products on different product trays; the unit prices for different products are stored in the data storage and indexed according to identification for each product.[0097]
As regards claim 18, Ji and Suto disclose the apparatus of claim 1, Ji discloses communicates with a cloud-based server.[0072]
As regards claim 19, Ji and Suto disclose the apparatus of claim 1, Ji discloses wherein the external entity for processing the payment comprises a WeChat or Alipay remote payment and accounting terminal.[0106,0114]

Claims 8, 9 ,11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al (PGPub 20210035399) and further in view of Suto et al (PGPub 2007/0210154) and further in view of Xu (WO2019132766).

As regards claim 8, Ji and Suto disclose the apparatus of claim 7, Ji and Suto does not expressly disclose further comprising a QR code, and the scan activity comprises the user scans the QR code with a mobile device.
Xu discloses further comprising a OR code, and the scan activity comprises the user scans the QR code with a mobile device.[0104,0044,0052]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing to use a QR code, and the scan activity comprises the user scans the QR code with a mobile device in the device of Ji and Suto. The rationale to support a conclusion that the claim would have been obvious “Alternatively, a more sophisticated two-dimensional machine readable code like Quick Response (QR) code can be used. QR code is able to contain more information compare to the simple barcode. ” [0104]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.
As regards claim 9, Ji and Suto disclose the apparatus of claim 7, Ji and Suto does not expressly disclose  further comprising a card reader, and the scan activity is detected by the card reader.
Xu discloses further comprising a card reader, and the scan activity is detected by the card reader.[0187]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing to use  a card reader, and the scan activity is detected by the card reader in the device of Ji and Suto. The rationale to support a conclusion that the claim would have been obvious “ the local computer 164 retrieves information of the consumer based on the facial or voice or both to commence transaction or scanning a membership card or smart phone with NFC technology on the reader module 120 ”[0187]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.
As regards claim 15, Ji and Suto disclose the apparatus of claim 1, Ji and Suto does not expressly disclose checks if the product tray is empty and generates an out-of-stock alert if the product tray is empty.
Xu discloses checks if the product tray is empty and generates an out-of-stock alert if the product tray is empty.[0093]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing to check if the product tray is empty and generates an out-of-stock alert if the product tray is empty in the device of Ji and Suto. The rationale to support a conclusion that the claim would have been obvious “if there were no stocks left for an item and the consumer continued to select, an audible message would be heard like “Sorry the item you’ve selected is not available.”[0093] One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.

Conclusion
Additional prior art not used in this rejection includes Barragan et al (PGPub 20150100152) Barragan recites a system comprising a first vending machine (VM), the first VM comprising: an exterior chassis having a top, bottom, backside, front side, and first and second sides that couple the front side to the backside; a wireless short range communications node included in the chassis; and an actuator coupled to a compartment included in the chassis; wherein (a) the actuator provides a vended good to an aperture in the front side upon actuation, and (b) each of the front side and first and second sides includes no physically manipulatable consumer interface with which the consumer can control the first VM via direct physical manipulation of the first VM. Other embodiments are described herein.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A ANDERSON whose telephone number is (571)270-3327. The examiner can normally be reached 9:30 AM- 6:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A ANDERSON/Examiner, Art Unit 3698                                                                                                                                                                                                        /BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698